Title: To James Madison from James Jackson, 6 March 1803
From: Jackson, James
To: Madison, James


Dear sir,Baltimore, March 6th, 1803.
Knowing your wishes to serve your fellow Citizens, whereever you can do it with propriety I take the liberty to request your interposing your good Offices, with the Marquis D Yrujo, to procure for a friend of mine, & of the present Administration, a line of recommendation from him, to the Governor of East Florida.
The case is this, Mr Thomas Collier of Louisville Georgia, recently appointed one of the Commissioners of Bankruptcy for that State, some Years since, trusted a Mr Atkinson, then a Citizen—now a resident of that province, and claiming the privilege of a spanish subject, to a considerable amount—after the contract, Mr. Atkinson removed from the United States, to Florida, without satisfying Mr Collier; and has ever since evaded payment—in a manner, daring Mr Collier to follow him. Mr Atkinson now, or lately holding a commission, under his Spanish Majestys Governor, Mr Collier has not deemed it safe for him, to go to Florida, without some Official license to prosecute Mr A. He has therefore written to me, on the subject.
As Mr Collier, as an American Citizen, has under the treaty of San Lorenzo el real, a right to recover his debts, owing by spanish subjects—as the latter have to recover theirs, against American Citizens—I have thought it proper to apply to you, & request this favor from you as Secretary of State—should you however deem this no part of publick duty—You will highly oblige me, in your private capacity, by requesting a line from the Marquis, with whom from some failure of etiquette, I am not on speaking terms, and my friend Mr Collier is much concerned, & may eventually by delay lose his money.
Requesting to be honored with a line on this subject, and hoping by the time I get home to receive Bell & Montmollin’s patent; I am sir, with great respect, Yr Obedt servt.
Jas Jackson.
 

   
   RC (DLC). Docketed by JM.



   
   Thomas Collier had been appointed collector at Hardwick, Georgia, in 1795 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:170, 171).



   
   Jackson may have referred to Andrew Atkinson, who claimed to be a Spanish subject and was granted extensive land holdings near the St. Johns River in East Florida by the Spanish government beginning in the 1790s (Historical Records Survey, Florida, Spanish Land Grants in Florida [5 vols.; Tallahassee, Fla., 1940], 2:115–18).




   
   On 7 Mar. 1803 a patent was issued to William Bell and John S. De Montmollin for an improvement to their roller cotton gin (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:428).


